DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Entry of Preliminary Amendment
	Applicant’s preliminary amendment filed on 24 April 2019 canceling claims 1-15 and adding claims 16-30 has been entered.

Election/Restrictions
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claims 16-23 and 25-29, drawn to a self-adhesive article.

Group II, claim 24, drawn to a process for coating a substrate with a self-adhesive article.
Group III, claim 30, drawn to a product coated at its surface with the self-adhesive article.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to III lack unity of invention because even though the inventions of these groups require the technical feature of a self-adhesive article comprising an adhesive layer consisting of a crosslinked adhesive composition comprising components (A)-(C) and not comprising any monosilylated polymer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Goubard (U.S. Pub. 2015/0030848) as evidenced by the DERTOPHENE T technical data sheet.   Goubard describes an adhesive composition comprising at least one silyl-containing polymer, a compatible tackifying resin, and at least one catalyst to make a self-adhesive article, see abstract and p. 1, [0014-0017].  A cursuitable silyl-containing polymer is a polyurethane having the structure of formula (II) shown at p. 3, [0064] and reproduced below:

    PNG
    media_image1.png
    74
    887
    media_image1.png
    Greyscale

This polymer comprises a polyether and polyurethane main chain and has two hydrolysable silylated end groups attached to the main chain by a urethane function as shown in formula (II).  The value of “m” is chosen such that the number-average weight of the polymer is between 600 and 60,000, see p. 3, [0070].  This meets the requirements of component (A), and the molecular weight overlaps the Mn requirement.    Goubard does not require a monosilylated polymer to be present in the composition, meeting requirement (D).  Goubard teaches including a tackifying resin, see details beginning at p. 6-7, [0168].  A suitable example commercial resin suitable for this tackifier resin is DERTOPHENE T available from DRT company, see p. 8, [0196].  The DERTOPHENE T technical data sheet shows that this resin has a hydroxyl value in the range of 20-50, meeting the limitation of component (B).  Goubard also teaches crosslinking (also called curing, see p. 9, [0221]) using a curing catalyst, see p. 8, [0202].  This reads on component (C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday-Friday from 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571) 272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/Scott R. Walshon/           Primary Examiner, Art Unit 1796